     Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 1 of 22




 1 Kelly R. Kichline, NV Bar # 10642
   MGM RESORTS INTERNATIONAL
 2 6385 S. Rainbow Blvd., Suite 500
   Las Vegas, NV 89118
 3
   Telephone: (702) 692- 5651
 4 Fax No.: (702) 669-4501
   Email: kkichline@mgmresorts.com
 5
   Attorneys for Defendant,
 6 Aria Resort & Casino, LLC

 7

 8
                             THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF NEVADA
10
     EMY GONG, an individual,                           CASE NO.:
11

12   Plaintiff,
                                                        NOTICE OF REMOVAL
13   vs.

14   ARIA RESORT & CASINO, LLC d/b/a ARIA
     RESORT; DOES I through X; and ROE
15   Corporations XI through XX, inclusive,
16
                           Defendants.
17

18
19 TO THE CLERK OF THE ABOVE-ENTITLED COURT:
        PLEASE TAKE NOTICE that Defendant ARIA RESORT & CASINO, LLC d/b/a ARIA
20

21 RESORT (“Aria” or “Defendant”) hereby removes to this Court, pursuant to 28 U.S.C. § 1441,

22 the state court action described below.
             1.    On or about December 28, 2020, an action was commenced against Defendant in
23
     the Eighth Judicial District Court in the County of Clark, State of Nevada, entitled Emy Gong v.
24
     Aria Resort & Casino, LLC - Case No.: A-20-827024-C, Department 15.
25
            2.     Defendant was served with a copy of the Summons and Complaint on March 22,
26
     2021. Exhibit A.
27

28

                                                    1
     Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 2 of 22




 1           3.     Exhibits A constitute all process, pleadings, and orders served upon Defendant in
 2 this action to date.

 3           4.     The Complaint lists three causes of action: (1) “Age Discrimination/Harassment
 4 29 U.S.C. § 626 et seq. / NRS § 613.330,” (2) “Retaliation 42 U.S.C. § 12203 / 42 U.S.C. § 12101

 5 et seq. / NRS § 613.340;” and (3) “Negligent Hiring, Training, and Supervision.”

 6           5.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because
 7 Plaintiff’s Complaint alleges claims under the Americans with Disabilities Act of 1990, as

 8 amended, 42 U.S.C.A § 12101 et seq., and under the Age Discrimination in employment Act, 29

 9 U.S.C. § 621 et seq. As such, this action is one over which this Court has original jurisdiction

10 under the provisions of 28 U.S.C. § 1331 (federal question jurisdiction), and this case is one which

11 may be removed to this Court by Defendant pursuant to 28 U.S.C. § 1441(a), in that it is a civil

12 action addressing a question of federal law. Accordingly, Defendant may remove this action

13 without regard to the amount in controversy or the citizenship of the parties.

14           6.     Plaintiff also asserts state law claims over which this Court has supplemental
15 jurisdiction pursuant to 28 U.S.C. § 1367 because they are so related to Plaintiff’s federal claims

16 that they form part of the same case or controversy.

17           7.     Defendant consents to this removal and there are no other named defendants to
18 join herein or who are required to consent to this removal.
19           8.     This Notice of Removal is timely filed “within thirty days after the receipt by
20 Defendants, through service or otherwise, of a copy of a pleading, motion, order or other paper

21 from which it may first be ascertained that the case is one which is or has become removable ….”

22 28 U.S.C. § 1446(b). The Complaint was served on March 22, 2021.

23           9.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a)
24 because the United States District Court for the District of Nevada is the federal judicial district

25 embracing the Eighth Judicial District Court of the State of Nevada where the state court action

26 was originally filed.

27           10.    Additionally, removal is timely because this case was removed less than one year
28 after the case was commenced in the state court, in accordance with 28 U.S.C. § 1446(c)(1).

                                                      2
     Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 3 of 22




 1          WHEREFORE, Defendant gives Notice of Removal of this case from the Eighth Judicial
 2 District Court, State of Nevada, Clark County, to this Court.

 3

 4          DATED this 12th day of April 2021
 5
                                                 Respectfully submitted,
 6
                                                 /s/ Kelly R. Kichline
 7
                                                 Kelly R. Kichline, NV Bar # 10642
 8
                                                 Attorney for Defendant, Aria Resort & Casino,
 9                                               LLC.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                    3
     Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 4 of 22




 1                                   CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that I am employee of MGM Resorts International and on April
 3 12, 2021, I electronically filed a copy of the foregoing NOTICE OF REMOVAL with the Clerk

 4 of Court using the CM/ECF system which sent a notification of such filing (NEF) to the registered

 5 participants as identified on the NEF to receive electronic service, including:

 6

 7 Steven H. Burke, Bar # 14037
   LAW OFFICES OF STEVEN H. BURKE, LLC
 8 D.B.A. THE 808 FIRM

 9 9205 W. Russell Road, Suite 240
   Las Vegas, NV 89148
10 Attorneys for Plaintiff
   Emy Gong
11
                                    /s/Graham Theriault
12                                  Graham Theriault
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                      4
Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 5 of 22




                 EXHIBIT A




                 EXHIBIT A
                   Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 6 of 22




                                                                                                                        LDD / ALL
                                                                                                     Transmittal Number: 22952906
Notice of Service of Process                                                                            Date Processed: 03/24/2021

Primary Contact:           Service of Process
                           MGM Resorts International
                           6385 S Rainbow Blvd
                           Ste 500
                           Las Vegas, NV 89118-3201

Electronic copy provided to:                   Kelly Kichline
                                               Yvette Jauregui
                                               Tina Goddard
                                               Kathleen Tinnerello

Entity:                                       Aria Resort & Casino, LLC
                                              Entity ID Number 3214318
Entity Served:                                Aria Resort & Casino, LLC d/b/a Aria Resort
Title of Action:                              Emy Gong vs. Aria Resort & Casino, LLC d/b/a Aria Resort
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Clark County District Court, NV
Case/Reference No:                            A-20-827024-C
Jurisdiction Served:                          Nevada
Date Served on CSC:                           03/22/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Steven H. Burke
                                              702-793-4369

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
               Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 7 of 22

                                                                Elec.tronicaliy issued
                                                                3/'? 7/2{l21 12:41 PM




 SUMM                                           D   l. a ~ ~.      , ~. • .~,        ~      ~. i;~ Y~

                                                CLAFfiE COU~NTY.i 'Ni~' VAQA-:
 EMY GONG, an individual;
                                                                                                   Case No.: A-20-827024-C
                              P(aintifF,
 vs.                                                                                               Dept:: 15

 ARIA RESORT & CASINO, LLC d/b!a ARIA                                                              S( jMMO NS
 RESORT; DOES I through X; and ROE
 Corporations XI through XX, inciusive,

                              Defendants

 NOTICE! YOU HAVE BEEN SUED. THE COURT IVIAY DECIDE AGAINST YOU INITHOUT YOUR BEING HEARD
 UNI.ESS YOU RESPOND WITHIiU 20 DAYS. READ THE IiVFORNIATION BELOG1/.     ,

TO THE DEFE1VDAiUT: A Civil Petition for Judicial Review has been filed by the plaintiff against you for the relief set
forth in the Comp!aint.

                                  ~             )~~~`~` ~r. ~:`~~~~~I~;.ar,
                                                                        ~T.~~~d/b/a .A.RIA'.RESORT

          1.              If you intend to defend this lawsuii; within 20 days after this Summons is served on you exclusive of
the day of service, you rnust do the following:
                a.     File with the Clerk of this Court, whose address is shown below, a forinal written response to
the Complaint in accordance with the rules of the Court,
                b.     Serve a copy of your response upon the attorney whose name and address is shown:below.

        2.    Unless you respond, your default will be entered upon application of'the plaintiff and this Court.may
enter a judgment against you for the relief demanded in the Complaint, which could result iri the taking of money or
property or other relief requested in the Complaint,

       3.    If you intend to seek the advice of an attorney in this matter, you should do so promptl:y so that your
response may be filed on time.

Issued at the request of:                                                       STEVEN D. GRIERSON, CLERK OF COURT
               .--..:1   ..                •~
                                                                                                                   .
                                                                                                            R
 ____......._.:~_._  = ~... ..
                            ~'"'"`~~
                              -- .—~--
                                  ~  .. .                                                                                 3/18/2021
Steven H. Burke                                                                                                 ......:
Nevada Bar No. 14037                                                                               ~, kOfe~ia David             Date
Law Office of Steven H. Burke                                                            Couniy Courthciiise
9205 W. Russell Road,:Suite 240                                                          200 South Third 5treet
Las Vegas, Nevada 89148                                                                  Las Vogas, N.;vacla 89101.
Attorney for Plaintiff

"NOTE:.                  When service is by pub!ication, adti a brief statement of the.ohject of t!je action:
                         See Rules of Civi! Procedure, Rule 4(b).




                                                         Case Number: A-2o-827d24-C
                Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 8 of 22




STATE OF
                                                              ) ss:                 AFFI©AVIT OF SERUICE
 COUNTY OF __                                                 )

                                                                                 being duly sworn says: Thafat all times herein affiantwas and.is a citizen
of the United States, over 18 years of age, not a party to or interested in the proceeding in which this affidavit is made.
 That          affiant         received :.._.,._......,w........~....     _.~
                                                                 . ...........
                                                                             ...      ~    _.: copy(ies)   of the        Summons       and   Complaint,
o__..._......._...__._.._...~_._.~µ~.~..~..,,..          ........ . . ...                                       on the ` . day of,_.~ .~,       2019 and
served the same on the                          day of _...                              , 2019 by:

                                            (affiant must coinplete the appropriate paragraph)

 'I,      delivering and leaving a copy with the defendant ..                      . ..  ... .:....... ..... ......... ... ....... .._ ._. . t~
 (state address)m.. .. ._._..          :..: :....:.:. ....` .                                                r.
 2.       serving the defe.ndant..                            . ....... .... ..... by personally delivering and leaving..a copywith
..~ . . .       _._                         a person of suitable age and disci-etion residing at the defendant's usual place
of abode located at (state adclress) m_

                                       (Use paragraph 3 for service upon agent, corripleting A.or B)

3.      serving the defendant                . . .. ... .                                   by personally delivering and leaving a copy at
(state address)                    .                         ._ ..                                                      :
        a.      with                                      as                                               :..an acdent lawfuJly
        designated by statute to accept service of process;

         b.      with                                               pursuant to NRS 14.020 as.a person of, suitable
age and discretion at the above address, which address is the address of the residenfi agent as shown on the current
certificate of designation filed with the Secretary of State.

4.     personally depositing a copy in a rnail box of the United States Post:Office, enclosed in a sealed envelope
postage prepaid (clieck appropriate method):

                                Ordinary maii
                                Certified mail, return receipt requested
                                Registered mail, return receipt requested

            addressed to the defendant~ _.w_._                  ,,,,,,,„~~.._~.at             the defendant's lastknown address which is
(state address) _                                                                              ..... ....



                          Executed tlus w _~..day of.        , 20~,, ,,,;



                                                                       Signature of person making service.


SUBSCRIBED AND SWORN to before me this

_._....... day of _..__                x. 2019.

NOTARY PUBLIC in and for said County
and State

My commission expires.;
                       Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 9 of 22


                                                                                                       ElectronEcaUy Filed
                                                                                                       12128120201:30 PM
                                                                                                       Steven D. Grierson
                                                                                                       GL.EI?K C7r'TF!E GUi
                                                                                                             r
                  1      C01.AJD
                         STEVEN H. BURKE, ESQ.
                  2      Nevada.Bar No. 14t}37.
                         LrIW OFFIC;E UF S"I`EVI:N H. BT1RK'E,.LI,i:C..,
                  3: D.B.A. TH.F, 808 FtRm                                                       CASE NO:.A-20-827024'C
                     9205 W. Russell Roadd, Suite 240
                  4 Las Vegas, Nevada 39143                                                               Department ;15-
                         T: 702-793-4369 1 F: 702-793-4301
                  5      Ernail : stevenbtar.kelaw(ir~7genail. com
                  6      Attorney for Plczlntiff
                  7
                                                      EIGH'I'H .T[JIIIt:IAI. T)ISTRICT COIiR`6'
                  8
                                                             CLARK COCJNTY,.NEVADA
                  9
                           EN4Y GONC% an individual                                 Case No:_
                 10                                                                 Dept. No.
                                               Plaintiff,
U                11
                            vs.                                                     CO1VTIai:AINT WITH JIJRY IDEMAl\TID
►-~    '         12
           .~              AR.IA RESORT & C.ASINO, LLC drb/a
                 1.3       AR:I:A RESO tT; I:lOES I through X; azid
            ti
                           ROE Corporations XI ttirougli- .XX,                :
                 1.4       inclusive;
      ~a
~p7 v N          15                            Defendaait.
                 16
0
                 17                                                     COIYIPLAINT
,4     x ..
                 18               C®tv1ES NOW Einy Cong ("Plaintifi" or "Ms. Gong"), by and tlirough, her attorney,

a      ~         19      Steven H. Burke, E.scl. of Law Office of Steven H. Burke,, and hereby files her Complaint and.: :

                 20      complains of Aria Resort & Casino, LLC d/b/a Aria Resort. ("Defendant" or "Aria') as'follo1vs:

                 21                                           VENtJE AND Ji.TRISIpICTI(IN
                 22               1.     This is a civil action for darnages under state and federal laws prohibiting:unlawful

                 23      eniployment actions and to secure the pt-otectian of and to redress deprivation of rigEits under ;

                 24      tliese laws.

                 25               2.     .lurisdiction and venue are based LEpon fedei-al anci state law;:
                 76 ~             3.     Jurisdiction and venue are also proper basecl upon Plaintiff's elainis under Nevada

                 27      state arid com.mon lai~r:                                                                               >
                                                                                                                                 3
                 28.              4. .   Plaintiff he.reby desigraates Clark C©unty as the vetiue for this proceedin.g per NRS


                                                                           Page 1 of 7
                                                             Case Number: A-2o-827G24-C
 Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 10 of 22




 1    § 13.040 and files in the Eighth Judicial District Court accordingly.
 2            5.     The alleged uiilawful employment actioris occun-ed in this.judicial district:
 3                                                     PAItT1E, S'
 4            6.     At all times relevant, Plaintiff is and was ari individual residing in Clark Cotu►ty,
 5    Nevada.
 6            7.     At all tirnes relevant, Defendant is and was a Nevada Corporation incorporated
 7    under the laws of the State of Nevada and listed as a Domestic Corporation with the Nevada
 8' Secretary of Sta.te.

 9°           8.     A't all times relevant, Defendant was conducting busiriess in Clark County,:
10    Nevada.                                                                                                   :
              9.     At all times relevant, Defendant had custody andlor control .over Plaintiff anc
      employment, and Defendant was responsible for Plaintifl`'s labor and employment matters..
              10.    At all times relevant, Plaintiff was an employee of Defendant as that teim is
      deGned in NRS Chapter 613, 29 U.S.C. § 203, atid 42 U.S.C. § 2000e.
              11.    At all times relevant, Defendant was Plaintiff's employer as thai terni is .de.fined iri
      NRS Chapter 613, 29 U.S.C. § 203, and 42 U.S.C. § 2000e.
             "12.    The tiue names and capacities, whether . individual, corporate, associate or
      othenvise of other Defendants hereinafter desigriated as Does I-X and Roe Corporations XI-XX,

      inclusive, who are in some manner responsible for the injuries described herein, and who were,
20    upon infonnation and belief, Plaintiff s"employer" is unknown to Plaintiff at th.is ti.me who
21    therefore sues said Defendants bv such fictitious names atid will seek leave of the C.ourt to ainend
22    this Amended Complaint to show their true names and capacities when ascertained.
                                                                                                             ~
23           13.     Plaintif:f hereby demands a jury trial on all issues triable by iury lierein.
24                                   P>ft®C.E ®i.JIBAL.,11`:.~k%~~ U d:It.~ ~i.~'.~I~7~~

25           14.     Plaintiaf has satisfied all adlninistrative and, jurisdiciional; requirements necessary~
26    to maintain this lawsuit. P(aintiff tirrzely filed his charge of discrimination with:theNevada Equal
27    Rights Commission ("NERC") on or about Marcli 4, 2019. See a true and .correct copy of
28    Plaintiff's Charge of Discrimination attached liereto as Exhibit 1.

                                                       Page2of7
                    Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 11 of 22




                   1              15.    On or about September 29, 2020, NERC issued Plaintiff a right to sue. See a true
                   2     and correct copy of Plaintiff's Riglit to Sue attached hereto as :lJxliibit 2.
                   3                                         .I+'ACTUAIr.. ALLEGA71'IONS

                   4              16.    In April, 2013, Ms. Gong began her eniploymerit with Defendarit as a Massage
                   5     "I'herapist.

                   6              17.    At all times relevant, Ms. Gona was an exempl               ernployee while employed°by:
                   7     Defendant,
                   8             18.     In 2018, Ms. Gong's boss was replaced by Ms. Stephanie Doud ("Ms. Doud") a.s
                   9 i   the Spa Director.
                  10             19.     Upon information and belief, Ms. Doud begaii to immediately treat Ms. Gong
    V             1I     disparately based on her age.
                  12             20.    Other massage therapists that were younger in age were not reprimanded for the
              ~
                  13     sarne actions of Ms. Gong.
    ~         h
    P~   ;.w WN                                              .   . _..   .     .-..   .   _.   .r.
         L4       14             21.    Ms. Gong understood Ms. Doud's acts as stereotypical and. discriminatory on the
    ~ co Q
                  15     basis ofher age.
                  16             22.    Despite this hostile work environment, Ms. Gong continued to be an excellent
                  17     employee.
    O             18             23.    Ms. Gong made internal complaints to Aria about Ms. Doud's disparate treatinent.
                  19             24.    Upon information and belief, Ai7a did not irivestigate Ms. Gong's cornplaints
                  20     about Ms. Doud.
                  21             25.    In October, 2018, Defendant terrninated Ms. Gong.
                  22             26.    Defendant's teirnination of Ms. Gong occurred a short time after Ms. Gong made
                  23 : intemal complaints about Ms. Doud.
                  24             27.    Defendant's proffered reason of terminating Ms. Gong was fo:r performance. issues. .
                  25             28:    Defendant's proffered reason for termination was pretextual.
                  26             29.    Ms. Gong was terniiriated in retaliation for making comp}aints about:Ms: Doud.
I
                  27 '           30.    Upon information and. belie.f, Ms. Doud was terminated ifor discriminating against
                  28 :' Ms. Gong and other Aria enlployees a slzort time after Ms. Gong ivas terminated.


                                                                             Page 3 of 7
  Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 12 of 22




                                         FIRS'I' CAUSE OF AC°I'ION
                                  AGE D.ISCIaIMINA'TION / HARASSIVIENT.
                                    29 I1.S.C. 4 626 et
                                                     _ sec/. / NiZS § 61:13~A;
                                                   ,
               31.     N1s. Gong hereby realleges and incorporates each and every all.egation previously
       made herein.
               32.     At all times relevant, Ms. Gong was an individual over tlie age of forty (40).
               33.     Ivis. Gong was an exemplary employee and qualified for her position.
 7             34.     Despite her qualifications, Defendant, through the actio.ns of its agents .as:more
 8     fully set fortli above, subjected .Ms. Gong to adverse employment actions; including; but not
 9     limited to, harassing Ms. Gong based on her age, atid by discriminating against and eventually
10     terminating Ms. Gong on the basis of her age.

               35.     Defendant, through its agents, paz-ticipated in coriduct ttiat was degrading to Ms. .
       Gong and otliers over the age of 40. Suclh conduct had the purpose or effect of creating an

       intimidating, hostile, and offerisive work environment, and had the purpose or effect of
       uiireasonably interfering with Ms. Gong's work performance.

               36.     The acts and/or om.issions of Defendant .and its agents complained of herein'are in
       violation of 29 U.S.C. § 626 et setl.
               37.     The acts and/or omissions of Defendant and its agents coinplained of herein are in
       violation of NRS § 613.330 et seg.
               38.     As a direct and proYimafie result of Defendant's unlawfiil activity, Ms. Gong has
20     sustained damages in excess of Fifieen '1'housand Dollars ($15,000.00).
21             39.    The conduct of Defendant has been malicious, fi-audulent or oppressive and was
22     designed to vex, annoy, harass or humiliate 1VIs. Gong and, thus, Ivls. Gong is entitled to punitive
23 `   damages with respect to her claim.
24             40.    As a result of Defendant's conduct, as set forth,herein, Ms. Gong has been required
25     to retain the services of an attoiney aiid, as a direct, nsitural, and foreseeable consequence thereof,
26     has been damaged thereby, and is entitled to reasonable attorney's fees and costs.
27
28

                                                       Page4of7
     Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 13 of 22




     1                                        S~GGI~T  D GAIJSIJ D.~' A+~CTION.
                                               _ ~
                                          .. .         JRJ~'I'r~.LLA.'R'1®N          .. .       .,.:.
     2
                           ~2,.1Q..~r:G.:~. ~2~03 I ~2 U SA
     3           41.     Ms. Gong hereby realleges and incorporates each and every allegation previously
     4 {( made herein:

     5           42,     As set forth more fully above, Defendant retaliated against Ms. Gong wheri, she
     6   opposed discrirnination and unlawful conduct; in good faitli, as detailed in her intemal'
     7   complaint(s) and/or discussion(s) witli Defendant.
     8           43.     There exists a temporal proxirnity in relation to Ms, Gong's compl'aints of
     9   unlawful discrimination aiid Ms. Gong's resulting terrriinatiori.
    10           44.     Defendant subjected Tvis. Gong to undeserved disciplinary condnct and eveiitttally
         laying her off in close proximity after Ms. Gong complained to Defendant of discriminatory

         behavior.

                 45.     Defendant retaliated against Ms. Gong. when she opposed discrimination and
         unlavvful conduct by terminating Ms. Gong artd subjecting her to harassing behavior.

                 46.     Defendant's termination of .Ms. Gong constituted a retaliatory discharge in
         violation of42 U.S.C. § 12203, 42 U.S.C. § 12101 etseq., andNRS § 613.340.
                 47.     BBy taking these adverse actions, Defendant has engagod in discriniinatory.practices'.

         with malice and/or with. reckless disregard to Ms. Gong's protected rights. As a result, Ms. Gong
a   19   has been damaged.
    20           48.     As a direct aiid proximate result of Defendant's unlawful activity; 1VIs. Gong has
    21   sustained damages in excess of Fifteen Thousand llollars ($15,000.00).
    22          49.      Defendant has acted w.illfially and maliciously, and with oppression; fraud; or i
    23   malice, and as a result of Defendant's wrongful conduct, Ms. Gong is entitled to an aivard of'
    24   exemplary or pimitive damages.
    25          50.      As ? result o:f Defendant's conduct>~ as set forth llerein; Ms
                                                                                     ... Gon g ha.s been. re y uired ~
    26   to retain the services of an attomey atid, as a direct, natural, and foreseeable conseyuence ihereof, ~
    27   has been damaged thereby, wnd is entitled to reasonable attorney's fees and costs.
    28


                                                        Page 5 of 7
                Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 14 of 22




                                                            THIRD CAUSE OF AGTI(ON

                                51.       Ms. Gong hereby realleges and incorporates each and eveiy allegation previously
               3:
                       made herein.
               4;
                               52.        Defendant breached its duty of reasonable care to protect Ms. Gong .from the
               5
                       negligent andlor careless actions of their own agents, officers, employees, customers and others.
               6
                               53.        Defendant breached its duty of reasonable care by hiring individuals livith a
               7
                       propensity towards comrnitting unlawful acts against Ms. Gong.
               8
                               54.        Defendant breached its duty of reasonable care by failing to adequately train and !
               9
                       supervise their employees by with lawful policies and procedures of discrimination; harassment,',
              10
                       and retaliation.                                                                                           ~
U             11                                                                                                                  I
                               55.        As a direct and proximate result of Defendaiit's conduct described hereinabove, '
a    ~C       12
x        ,
         ~n
                       Ms. Gong ha.s been damaged in an amount in excess of Fifteen Thousand Dollars ($15,000):
              13 :
     uN
     ~                         56.        As a result ofDefendant's conduct,.as set forth herein; Ms. Gong.has been required.
              14 ;
~ paY                I to retain the services of an attorney, arid, as a direct, natural, and foreseeable consequence tliereof,
v ~Nw 15
d ~~e                  has been damaged thereby, and is entitled to reasonable attoxney's fees and costs.
On            16
                               57.     Defendant acted willfully and maliciously, aiid witti oppression; fraud, or malice,
              1.7
                       and a result of Defendant's wrongful conduct, Ms. Gong is entitled to an award o.f exemplary,.or
              18
                       punitive damages
a             19 '.
                       WI-IEItEFOYZE, Plaintiff prays for judgment against Defendant as follows:
              20
                               1.      For general damagas in excess of $15,000.00;
              21
                               2.      For special daiiiages;
              22
                               3.      For consequential damages;
              23
                               4.      For punitive damages;
              24
                               5.      For all damages and relie:f owed to Plaintiff under the Nevad'a Constitution and
              25
                                       Nevada law;
              26
                               6.      For attomeys' fees and costs incurred in this action; and
              27
                               7.      Such other and further relief as the Court may deem just and proper.
              28 '



                                                                      Page 6 of 7
              Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 15 of 22




              1       DATED this 28°i day of December, 2020.
              2
                                                                LAGV OFFICE OF STEVEN H. BURKE
              3

              4                                         13y:    /,;~1,.)'ic:uet2l~?:.Btti'I~c
                                                               STEVEN H. BURKE, ESQ.
              5                                                Nevada Bar No.: 14037
                                                               9205 W. Russell Rd., Ste: 240
              6                                                Las Vegas, Nevada 89148.
                                                               T: 702-793-4369 1 F: 702-793-4301
              7                                                 Email:'stevenburkelaw@gmaii.com
                                                               :4ttorneyfor Plczintiff
              8

              L'l

             10M

u            11
a    ~       12
         0
             13
    ~yh 14
C!.
~ ~Qw
    v ~ 15

             16

             17
C)           18

a    ~       19
             20
             21
             22
             23
             24
             25
             26

             27
             28

                                                       Page 7 of 7                                 ;
Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 16 of 22
                      Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 17 of 22




                                 CHAF1GE UF ®ISCR1M1NATIC3N                                                                                     Charge Pre$ented To:                 Agency(ies) Charge No(s): :.
                 ThiS form is af(i iged by the i'rzuacy Aet pt Tf17 #2• 5ee ertctosttsd PI)vpGyACk                                                ~.FEPA
                        SlatetttenKand other.iii(ornia!(on bflAtlra;ififiFteiing ihla kiriq .
                                                                                                                                                                                           34B2®i9-00204
            _ ..... .. ...                   .              ~.             . .... .
                                                                                      Navacia. Equal Ra hts Commisseoa>a                                                                               and EEOc
                             .           :       .        .. .                                                Stale or locall~ljupsy,.Jt~iY a
                                                                                          .
  Name (!nd(cale Mr, Ats, Mrs.)                                                                                                                             Home Pqone (tnct Area Code)              Date of Bidh
                                                                                                                                                                                                                       _.


   Erroy Gmtng                                                                                                                                                  (702) 539-9357
     .                                                                                                                                                                                                 1959
  5treei Address                                                                                                     City, Slate and Zip Coda                             ..
 17A9 Jupater Ct: ASt. C, L.as 91egas, NV 89119

 Named is th® Erriployer, Labor Organization, Employment Agency, ApprenNceship Ccimmittee, or State or Local Govemment
                                                                                                                       Ageney That'18e1ieve.
 Discximnated AgaPnst Me or Others. (1f more than hvo. Jist under pARTtCULARS belosv.)
 Name                                                                                            No. EmdMnes. A4emDers      No.                                                         Phone     (tnalude Area CoNej
 AR6A t•tES®RT                                               ,,                                                                                                                                     590;9604
 StneM Aditress                                                                                                      City, State and ZiP Coda
 3730 S. Las Vegas B9vd., Las Vegas, NV 99109
                    ..                       _ ..                          , .:.                                                           .          :. .    . .........                     ..                  . .                ..   .
                                                                                      .             .....                    .....
 Mame                                                                                                                                                 ; Naq~fopces; Ate,nCers         ; Phone No-. (lncladeArea (76de) ,
                                                                      .
                                     .           ......                         .                                       y                            _. .
                                                                                                                                                             ..............
 SUeel Address                                                                                                                                                  ....                                                  ..       . .
                                                                                                                     Cit , State and ZIP Code




 DISCRIAAINATION BASEO ON (Check cipp.q)dufe box(es)-j                                                                                                                   DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                                                                                       Ia.te.st
   ❑        RACIE            ®           COLOR              ~             SEX             ~                 RELIGION                  NA^ftONALOn1G1N                         10101/2018         1ofQit{Z0.1s
                                                                  •
        ~          RETALUITtON                   ~         AGE            ~           DISABtLiTY                            GENEfIC INFOftMATION
                                 OTHER (Spacllyj                                                                                                                                     CON7INUING ACTION
                                                                                                                                                             . . . . :...... . ..                           .......        .
THE PARiICtJLARS ARE (lfadditionai Aaperi§ nesiled, aNarsh extra shee!(s)):
  Ile Respondent discriminated against rrte due to my age (67). ] was clischarged. I filed my complaint tivith
  the Nevada Equal 12ights Commission on November 19, z018.

  I worked for the Respondent from April 1, 2013 tlirough actober 1, 2018 as a Massage Therapist-
                                                                                                                                                                                                                                ,

  Starting on or about Iate September of 2018, a guest made a complaint against me clainung that I was
  atternpting to push them xnto pureliasing a hot stone treatmetat. However, I was only tryingg to inforin :the
  customer that the hot stone service was included ire the service they were already paying for. Iblanagement
  sided with the customec and tez'rnimated my employment in earty Clctober of 2018. I learned that affteT my
  termination my position was filled by ati individual under the age of40. I believe Respondent.:tezminated my
  employment on the basis of age:

t rralli this chaf j d i1e~I w[th t9olh Ihi~~E~1C:~nd°the,SEalu•of local AtXency, if any. I    NOTARY -- When iiecess~Y tnrSteta         i3ndLociilA9ancY Re9tn~e7eenfs
rii'tl adv+se the ~ je'nc"tres i( I change.triy:addres.q or piinne nurrdier :nitiil wifl                                           .
coop2rafe Putly wiih them in the processing oi my charga in accoitJance with their          ;:
procedures.
                                                                                                                          M
                                                                                               i.weor tiraiflrrn that! k,ave.read the alxrva charge and that ii is trtie to
t dedare iindei penally of perjury thattYfi;atiove is true and correct                         it~e.trei t'oi;n}r i4rttaiNll dpe, infoimation ~ud.Cielief_'
                                                                                               SIGNATURE OF CoRAPLAINANT


                                                                      .                       .:.... , ..                            SUBSCRIB
                                                                                                                                           dayEDBaN)O SUVDTiNTO 8EFORE iUE TH}S DATE
~~C                              CP• •'                                                                                              {monN~,
        ~~~~
         Dat                     ~                               ChargingPartySlgnaturen
Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 18 of 22




                                e   .:~

                            ~   ~   `;,~   ~~.
            Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 19 of 22




 CP Enclosure vrith EEOC Fortn 5 111109)

 PRtvACY ACl' STATEMENT: Under the Privacy Act of 1974, Pub. Lavu 93-579, authority to request
 personal data and its uses are:

1.       Foam IduMBER!'PfTLeJDA'rE. EEOC IF=orrn 5, Charge of Discrimination (11109).

 2.     AUTtfoR3TV. 42 U.S.C: 2000e-5(b), 29 U.S,C. 211, 29 U.S.C. 626, 42 U_S.C. 12117, 42 U.S.C: 20QOff-6:

3.       PRINcIPAL PUR!'4sEs. The purposes of a charge, taken on this fori'n or otherwise reduceC{ to
vuriting (whether later recorded on this form or not) are, as appiicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve pri+rate suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-fiiing or referrai arrrangements exist, to begin
state or iocai proceedings.

4. RouTIlaE tJses. This form is used to provide facts that may estabiish the existence of matters.
covered by the EEOC statutes (and as applicabie, other federai, state or focal iaws): information
given wiil be used by stafF to guide its mediation and investigation efforts and, as appiicable, to
determine, concifiate and litigate ctaims of uniavvful discrimination. This form may be presented to
or disciosed to other federai, state or local agencies as appropriate or necessary In carrying out
EEOC's functions. A copy of this charge wiii ordinarify be sent to the respondent organization
against which the charge is made.

6.      WF9ETt6ER ®iSCI:oSURE 161NAFdr9AToRY; EFFECT OF N(DT GIVIRG IlVFo6@MA'Pi®id; Charges'muSt be
reduced to vvrating and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC wili ordinarily raot act an the compiaint.
Charges under Title V11, the ADA or GIiVA must:be svuom to or affiETned (either by using this fonn
or by presenting a notarized statement or unsworn +deciaration under penaity of pe(ury); charges
iander the ADEA should ordinarily be signed. Charges may be ciarified or amplified later by
amendment. It is not mandatory that this fonn be used to make a charge.

                               NoTICE t!F Rlt3fr9T To REQ9.dEaT SUBSTANTaAL WEIG11T $aEviEw

Charges fited at a state or tocal Fair Employment Practices Agency (FEPA) that dual:files.charges
with EEOC will ordinariiy be handled first by the i=EPA. Some charges filed at EECC nnay_ also be
first handled by a FEPA under worksharing agreements. You wiil be told whioh agencywill handle
your charge. When the FEPA is the first to handle the charge, It v~81 n®tify you of its final
resolution of the matter. Then, i€ you vvish EEC7C to give Substantiai Weight Revievu to the FEPA's
final tindings, you must ask us in writing to do so witi~iri i 5. da~rs of yaur receipt of its findings.
Othennrise, we will ordinarily adopt the FEPA's finding and ciose our fite on the charge...

                                           Id1OTICE o!= M®Rl-RETA1.iA'n®RS 13EGlU8REMEn9TS

Please notify EEOC or the state or focai agency where you filed your charge if rgtaaliation is
takera against you or o8hers who oppose discrimination, or cooperate in any irivestigation or.
lawsuit conceming this charge. Under Section 7P?4(a) of Title VII, Section 4(d) of the ADEA,                   ~.
Section 5C83(a) of the ADA and Section 207(f) of CIiUA, it is uniawful for an employer to'                     ~
discriminate against present or former employees or Job appiicants, for an erraptoyment agency to.
discriminate against anyone, or for a union to discriminate agairast its members or membersi~tiip
appiicants, because they have opposed any practice made un,awful by the statutes, or because
they have rnade a charge, testihed, assisted,. or parficipated in any manner in an investEgation,              '
pr®ceeding, or hearing urtder the favvse The Equal Pay Act has similar provisions and Seotion                  ~
503(b) of the ADA proh'ibits coercion, intimidatfon, threats or inter€erence vuith anyone for
exercising or erkjoying, or eiding or encouraging others in their exercise or enjoyment of, rights             ~
under the Act.                                                                                                 ~
                      Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 20 of 22




FK(lr Fnrtn ~'. t91.Yi~lt
                Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 21 of 22



                                                  :~                                                                                    STFFi~ SI3(:i1At<
                                                                        ~                     ,...:....... ,

                                                                                  i
    N.EtvAl)A P-QYJ.a11,.R'[C,U.'[:S                                                                                                   E::f;[SA E:AFFF.C;R/+7=11
                                                                                                                                                          . ..
          C(7M.N.itsclON                                                                                                                        ~ir~ct~br
                                                                                                                                                1?

                                                                   itevada tlepartmasai (A Einp:(Qyineni;
                                                                       ltaining and Rehabilitatiun.                                    1CARA,      Jt's,NKIN:S:
                                                                                                                                         Aciin:i:pisil:~irri"


                   September 29, 2020




                   Steven .13urke, Escl.
                   A L1M:1."1:'EC) I.,IABILITY CORPORt1T101V
,                  9205 W. Russell Rd., Ste. 240
                   Las Vegas; NV 89145

                   Sent Via Elre7i6 tl3rify


                    ZE:      Eniy Gong vs Aria Resort
                             NERC Itio.0913-1y-0126L              EEOf; No. 34B-2019-00204


                   Dear Mr. Burke:

                   On Selsteniber .lil, 2020, your client was noti#.ied that the NevadaEc{ual Rights
                   Commission was unable to substantiitc:your cliel;t's allegations of discrimination and_
                   were provided fi.fteen (15) days to seelc reconsideration ofthis decision. -As you have riot
                   sbught reconsideration, your client's case has been closed.

                   Your client may request a sttbstantial weight review of NE..RC's lindings by the federal.
                   Equal Ernployment Opportunity Comfnission (EEOC), l..os Angeles I3i5irict Office;
                   located at 255 E. Temple Street, 4th t'loor, I:os Angeles, CA 9001:2. 'lhis .request must.
                   be made in writing within 15 days of ffie date of this l etter.

                   Right-to-S«e l4otice: 'I'his Hettei• coristitute.s ymut• state Right-to-Seae Notice;

                   Please be.advised that the NERC's adverse determination does iiot preclude your client
                   from filirig a lawsuit in state court pui^suant to Nevada Revised Statutes (NRS) G13.420,.

                  Section 613.42() of the Nev.ada Revised Statutes provides in part: "If the Nevada Eqiial
                  ,R.ights Comnussion does not conclude that an unfair employinent practice ..: has
                   occuri-ecl, tlie Cornmissionshall issue a right-to-suenotice. ., the person allegirig such:a
                   practice htis occurred may brin; a civil action in district court not later than 90 days:after
                  the date o:f recei pt of the right-to-sue notiie.. ,"



                                                  --..~:__~.                . .       .                        .   ......   .   ...,     ....
                     1820 E. Sahara Avenus, Suite 314
                                                   ~ ,~'Las Ve....
                                                               gas, NeVada 89104 >s :Oftice (702) 4H6 Tt61 R-: Faz:(7U3).'4t36r7054
    Case 2:21-cv-00594-RFB-NJK Document 1 Filed 04/12/21 Page 22 of 22




      NRS 613.430 provides the following tirneframes to file in state court, "No action
      authoriz.ed by NRS 61.3.420 may be brought more than 1.80 days afte.r the date of the act
      complained of or more than 90 days after the date of the receipt of the right-to-sue
      notice:.. «+hicliever is later. lxnnen a complaint is filed with the Nevada Equal Rights
      Commission, the l.imitation provided by this section is tolled as to any action authorized
      by NRS 613.420 during the pendency of the complaint. before the Commission,"

      If your client has any further questions regarding the case, your client should consult with
      your office.


      Sincerely;

      Sa6am2e qarcxax.
      Susanne Garcia
      Compliance Investigator II
t

      cc: Emy Gong




     .___...:...............  ......:.. .. ____:...__ ~.. ..~
                    :::............                        ....                                                               .
                                                                  :..,,~ ~. ~ :.:..:W.. ..~~._..._..........._......:..:.:........
           9675 East Prater Way, Suite 103 ;1! 5parks, Nevada 89434 :® Office (775) 823=6690
                                                                                         .;~ ~ax (775) 688-1292
                                                        u,ww.nvdetr.org
